acknowledged significant advice may be disseminated cc ebeo-tl-n-1538-97 br2 agkelley acknowledged sca associate district_counsel louisville assistant chief_counsel employee_benefits and exempt_organizations significant service_center advice this responds to your request for technical assistance dated date in connection with questions posed by the self- employment_tax coordinator of the cincinnati service_center disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in paragraphs iii d and iv a of chief_counsel notice n this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issues what is the correct method of taking the deduction provided by sec_1402 whether the taxpayer has an option in the method used to take the deduction provided by sec_1402 whether sec_1402 provides an optional method of calculating self-employment_tax liability whether the deduction provided by sec_164 of the internal_revenue_code for one half of self-employment_tax liability can be taken in computing net_earnings from self- employment under sec_1402 conclusions associate district_counsel louisville the deduction provided by sec_1402 is built into the calculation of self-employment_tax liability on form_1040 schedule se the taking of this deduction is reflected in the step on schedule se in which taxpayers multiply trade and business income by to arrive at net_earnings from self- employment see line of short schedule se and line sec_4a and sec_5b of long schedule se the only correct method of taking the deduction provided by sec_1402 is to complete the computation of self- employment_tax liability on the schedule se the sec_1402 deduction cannot be taken as a deduction on schedule c or as a deduction on schedule se additional to the deduction already built into the self-employment calculation on schedule se sec_1402 does not provide an optional method of computing self-employment_tax liability taxpayers must follow the computational method set forth on schedule se in calculating self-employment_tax liability the deduction provided by sec_164 cannot be taken in computing self-employment_tax liability under sec_1402 the deduction provided by sec_1402 is taken in place of the sec_164 deduction in calculating net_earnings_from_self-employment the deduction provided by sec_164 can only be taken as a deduction in calculating income_tax_liability as provided on line of form_1040 facts according to the information submitted issues have been raised about the calculation of liability for self-employment_tax different methods of taking the deductions provided by sec_164 and sec_1402 a have been proposed by taxpayers that are inconsistent with the forms and instructions provided by the service under the method as set forth in forms the deduction provided by sec_164 is taken on line of form_1040 the deduction provided by sec_1402 is built into the calculation of self-employment_tax liability on schedule se and is reflected in the computational step on line if short schedule se is used or line 4a or 5b if long schedule se the proposed methods below include one method raised by another service_center we also note that the numbering of the methods below does not correspond to the numbering used in the incoming correspondence associate district_counsel louisville in one method proposed method one the taxpayer attempts to take a deduction equal to the amount of the deduction provided by sec_1402 in calculating business income on schedule c for income_tax purposes the taxpayer apparently does not take the deduction for one-half of self-employment_tax liability provided by sec_164 in calculating federal_income_tax liability the amount calculated under schedule c is then treated as the net profit from schedule c for purposes schedule se ie line on short schedule se the taxpayer then also takes the computational step reflected on line ie multiplying the net profit from schedule c by in arriving at self-employment_tax liability the taxpayer’s self-employment_tax liability is considerably reduced under this method from the method permitted by service forms and also income_tax_liability may be reduced in a second method proposed method two the taxpayer does not take an additional deduction for income_tax purposes in calculating self-employment_tax liability the taxpayer reduces trade_or_business income by an amount equal to the amount of the deduction provided by sec_1402 and also takes the computational step provided by line of short schedule se ie multiplying the net profit from schedule c by under this method self-employment_tax liability is considerably reduced from the amount calculated on service forms in another method proposed method three a taxpayer has proposed that if the taxpayer has no income_tax_liability the taxpayer should be able to take the deduction allowed by sec_164 in computing self-employment_tax liability under this method of computation the taxpayer would take both the deduction allowed by sec_164 and the deduction allowed by sec_1402 in computing self-employment_tax liability no deduction would be taken in computing income_tax_liability because the sec_164 deduction does not reduce the taxpayer’s income_tax_liability this method also reduces self- employment_tax liability for the taxpayer from the amount calculated on service forms discussion sec_164 provides that in the case of an individual in addition to the taxes described in subsection a there shall be allowed as a deduction for the taxable_year an amount equal to one half of the taxes imposed by sec_1401 for such taxable_year associate district_counsel louisville sec_164 provides that for purposes of this chapter ie chapter - normal taxes and surtaxes the deduction allowed by paragraph shall be treated as attributable to a trade_or_business carried on by the taxpayer which does not consist of the performance of services by the taxpayer as an employee before the f amount can be determined a taxpayer must first compute the amount of the self-employment taxes imposed the self-employment taxes are imposed under sec_1401 self- employment_taxes are a specified percentage for of an individual’s net_earnings_from_self-employment under the first sentence of sec_1402 net_earnings are generally computed by subtracting trade_or_business deductions attributable to the business from the self-employed individual’s gross_income derived from that trade_or_business subject_to certain deductions and adjustments enumerated in sec_1402 sec_1402 provides that in computing gross_income and deductions and distributive_share of partnership ordinary_income or loss for purposes of determining net_earnings_from_self-employment in lieu of the deduction provided by sec_164 relating to deduction for one-half of self-employment taxes there shall be allowed a deduction equal to the product of -- a the taxpayer’s net_earnings from self- employment for the taxable_year determined without regard to this paragraph and b one-half of the sum of the rates imposed by subsections a and b of sec_1401 for such year as an initial matter there seems to be confusion concerning whether the schedule se incorporates the deduction provided by sec_1402 therefore we will attempt to show how the deduction is built into the schedule se the deduction provided by sec_1402 is taken by the taxpayer when the taxpayer performs the computational step of multiplying by trade_or_business income on line of the short schedule se or on line sec_4a and sec_5b of long schedule se the figure is derived by subtracting one half of the sum of the rates imposed by sec_1401 and b from the sum of the sec_1401 and b rates i sec_15 percent for one half of that sum is dollar_figure percent to determine the sec_1402 deduction that dollar_figure percent is multiplied by the net_earnings from self- associate district_counsel louisville employment calculated without regard to the sec_1402 after subtracting the deduction allowed by sec_1402 the taxpayer is left with his or her net_earnings from self- employment which will equal dollar_figure percent of the net_earnings_from_self-employment calculated without regard to sec_1402 thus the computational step of multiplying trade_or_business income by provides the taxpayer with the deduction provided by sec_1402 algebraically this can be expressed as follows where m equals the taxpayer’s net_earnings_from_self-employment without regard to the sec_1402 deduction sec_1402 deduction m x m x m the taxpayer’s net_earnings_from_self-employment equals m less the sec_1402 deduction since m equals the net_earnings_from_self-employment before taking the sec_1402 deduction expressed algebraically net_earnings_from_self-employment m - 0765m m this is exactly the computation that is reflected on the schedule se thus the sec_1402 deduction is built into the schedule se computation and taxpayers cannot take an additional deduction based on sec_1402 the purpose of the sec_1402 and sec_164 deductions is to place individuals who are subject_to self- employment_tax in parity with those who are subject_to the federal_insurance_contributions_act fica tax in computing net_earnings_from_self-employment sec_1402 of the code allows a deduction equal to a taxpayer’s net_earnings disregarding sec_1402 multiplied by one-half of the sum of the old-age_survivors_and_disability_insurance_tax rate and the hospital insurance rate sec_1402 provides that the deduction is in lieu of the deduction provided by sec_164 we interpret this to mean that solely for purposes of computing net_earnings from self- employment the sec_1402 deduction is in lieu of the trade_or_business deduction equal to the amount computed under associate district_counsel louisville sec_164 that would otherwise have been allowed under the first sentence of sec_1402 sec_1402 breaks the circular calculation that would occur if net_earnings were initially determined for seca_tax purposes providing a tentative sec_164 deduction which in turn would be used as a deduction attributable to the trade_or_business in the first sentence of a generating a new net_earnings figure the deduction under sec_1402 does not cancel the deduction under sec_164 which is available for income_tax purposes instead it is used merely as a computational adjustment to net_earnings in lieu of using the sec_164 amount as a trade_or_business deduction to adjust net_earnings under the first sentence of sec_1402 we considered and rejected an alternative interpretation of the phrase in lieu of - that the taxpayer can choose either the deduction for self-employment purposes under a or the income_tax deduction under sec_164 sec_1402 does not give the self-employed_person a choice between the deductions it unequivocally provides that sec_1402 is in lieu of the sec_164 deduction if the phrase in lieu of is interpreted to cancel the income_tax deduction under sec_164 the taxpayer cannot make an election to disregard sec_1402 in order to take a deduction under sec_164 the three proposed methods as described in the facts are not permissible methods of taking the sec_164 and sec_1402 deductions the positions set forth in the service’s publications and forms as to the computation of self-employment_tax liability are correct the first two proposed methods do not reflect the fact that taxpayers are getting the benefit of the sec_1402 deduction simply by following the method on the schedule se for computing liability these two proposed methods would give taxpayers the sec_1402 deduction twice under proposed method one the taxpayer proposes to take the deduction provided by sec_1402 on schedule c and for income_tax purposes however the deduction provided by sec_1402 may only be taken in computing net_earnings_from_self-employment for self-employment_tax purposes this deduction cannot be taken in computing income_tax_liability under sec_1 the language at the beginning of sec_1402 indicates that the paragraphs of sec_1402 such as sec_1402 apply for the computation of net_earnings_from_self-employment in associate district_counsel louisville determining a taxpayer’s self-employment_tax liability also the deduction provided by sec_1402 cannot be taken twice in computing self-employment_tax liability under this method the deduction is taken once on schedule c and again when doing the computation on schedule se as described above ie multiplying trade_or_business income by to arrive at net_earnings_from_self-employment under proposed method two the taxpayer would also be taking the sec_1402 deduction twice there is no authority providing that the taxpayer can take the sec_1402 deduction twice with regard to proposed method three the deduction allowed by sec_164 is reflected on line of form_1040 and correctly reflects the fact that the deduction may be taken only in computing income_tax_liability there is no option to deduct the deduction provided by sec_164 in computing net_earnings_from_self-employment the only deduction that may be made in computing net_earnings_from_self-employment is the deduction provided by sec_1402 the sec_1402 deduction is in lieu of the deduction provided by sec_164 the words in lieu of mean in place of or instead of thus under sec_1402 in computing net_earnings_from_self-employment in place of the deduction provided by sec_164 there shall be allowed a deduction computed under sec_1402 the language in lieu of means that the taxpayer does not get the deduction provided by sec_164 in calculating net_earnings_from_self-employment but instead gets the deduction provided by sec_1402 the requirement that for self-employment_tax purposes the deduction must be taken as computed under sec_1402 is supported by the language shall be allowed there is nothing in the language of the code that gives a taxpayer the option as to whether to take the sec_164 deduction or the sec_1402 in computing net_earnings_from_self-employment the taxpayer is required to use the deduction calculated under sec_1402 in computing net_earnings_from_self-employment ie the product of the taxpayer’s net_earnings_from_self-employment and one-half of the sum of the rates imposed under sub sec_1401 and b proposed method three would in effect interpret the sec_1402 language in lieu of as in addition to which is not consistent with the meaning of in lieu of the principle that the deduction provided by sec_164 may only be taken in computing income_tax_liability and not associate district_counsel louisville self-employment_tax liability is consistent with the legislative_history of this provision the conference_report in connection with the social_security amendments of 1983_2_cb_309 which enacted sec_164 and sec_1402 into the code stated as follows b effective in and thereafter the credit against self-employment_tax liability would terminate and be replaced with a system designed to achieve parity between employees and the self-employed under this system the base of the self-employment_tax would be adjusted downward to reflect the fact that employees do not pay fica tax on the value of the employer’s fica tax a deduction would be allowed for income_tax purposes for half of seca liability to allow for the fact that employees do not pay income_tax on the value of the employer’s fica tax h_r rep no 98th cong 1st sess pincite 1983_2_cb_342 this legislative_history indicates that the deduction provided by sec_164 for one half of seca_tax liability was intended to be a deduction for income_tax purposes only this deduction is designed to allow for the fact that employees do not pay income_tax on the value of the employer’s fica tax an employee who owes no income_tax or who would owe no income_tax if the value of the employer’s payment of fica tax were added to his or her gross_income gets no benefit from the fact that employees do not pay income_tax on the value of the employer’s fica tax similarly a self-employed_person who owes no income_tax should derive no benefit from the deduction provided by sec_164 in summary our position is that sec_164 and sec_1402 of the code are separate deductions available to all individuals who are subject_to self-employment taxes the deduction under sec_164 is taken above_the_line and is available for income_tax purposes only the deduction under sec_1402 is available only for determining net_earnings_from_self-employment and is built into the calculation of self-employment_tax liability on the current schedule se this interpretation is consistent with current service forms instructions and other guidance we find no support for associate district_counsel louisville the proposed computation methods in the statute or legislative_history associate district_counsel louisville if you have any question about this memorandum please contact al kelley at mary e oppenheimer assistant chief_counsel by jerry e holmes chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
